Title: Thomas Jefferson to William Eustis, 2 May 1812
From: Jefferson, Thomas,Randolph, Archibald C.
To: Eustis, William


          Sir Monticello May 2. 12 
          Among the candidates for commission in the army now to be raised, Mr Archibald C. Randolph proposes to offer himself. he had a commission of Captain in that which was to have been raised in 1799. and I have no doubt that the testimonies of his merit on which that was granted are still to be found in the War office. to these he will be able to add others equally respectable of the present day. mr Randolph is of a family of the first standing in this state, and is brother to the gentleman of that name who fell at Tippecanoe. he possesses personally and eminently the bravery and bodily powers which constitute a good soldier, and qualify him to discharge his duties with honor to himself and advantage to his country. should he be so fortunate as to succeed in his present application, I have no doubt that he will avail himself of every occasion which offers to justify the confidence of his friends and the favor he may recieve from you. with these assurances accept those of my great esteem and respect.
          
            Th:
            Jefferson
        